DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-35, 37-41, 43-49, 51-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 31-35, 37-41, 43-46, 47, 51, 54, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al).
Regarding claim 31, same ground of rejection as in claim 37 is applied.
Regarding claim 32, same ground of rejection as in claim 38 is applied.
Regarding claim 33, same ground of rejection as in claim 39 is applied.
Regarding claim 34, same ground of rejection as in claim 40 is applied.
Regarding claim 35, same ground of rejection as in claims 39-41 is applied.
claim 37, Roustaei discloses an apparatus (imager/cellular phone device 50) for controlling transmission of image data to a communication device (another imager/cellular phone device 50) over one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0039], wherein a device 50 communicates image data over a wireless network to another device 50), comprising:
one or more circuits (processor 64 and interface 66) that:
control an amount of image data (amount of image data for still image or motion image) captured by an image device (imager 61) based on a change in a network condition (a change of available bandwidth) of a specific one of the one or more communication networks (wireless network) in communicating with the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0042-0047], wherein amount of image data for still image or motion image capture by imager 61 is controlled based on a change of available bandwidth of the wireless network in communicating with another imager/cellular phone device 50).
However, Roustaei does not disclose one or more circuitry that: encodes the image data captured into encoded image data, adjusts an encoding rate of encoding the image data captured into the encoded image data based on the change in the network condition of the specific one of the one or more communication networks in communicating with the communication device, and determines the network condition based on a response signal from the communication device.
On the other hand, in the same endeavor, Nagai discloses one or more circuitry (video encoder 102) that: encodes the image data captured into encoded image data (image data encoded by video encoder 102), adjusts an encoding rate (encoding rate 
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Nagai into the apparatus by Roustaei so as to achieve the invention as claimed because such incorporation provides a data transmission apparatus capable of adjusting a transmission rate by using the RTP characteristics in accordance with a transmission state of a transmission channel based on notification of network state information such as jitter or packet loss rate, obtained from the receiver in the transmitter or capable of carrying out controls such as changing error resilience, thereby making it possible to efficiently transmit data to the maximum, and fully utilize transmission that requires real time properties (Nagai, par [0029]).
Regarding claim 38, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the encoding rate (encoding rate for still image or motion image) by adjusting a resolution (resolution) of the encoded 
Regarding claim 39, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the encoding rate (encoding rate for still image or motion image) by adjusting an amount (an amount of data for a still image or a motion image) of encoded image data that is to be transmitted to the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0042-0047], wherein processor 64 and interface 66 adjust amount of still image data or motion image data for transmission to another imager/cellular phone device 50).
Regarding claim 40, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the amount of encoded image data that is to be transmitted by adjusting a compression rate (compression rate for still image of motion image) used in encoding the image signal (Roustaei, figs. 5-8, par [0042-0047], wherein processor 64 and interface 66 adjust compression rate for still image or motion image for transmission to another imager/cellular phone device 50).
Regarding claim 41, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the amount of encoded image data (the amount of data for a still image or a motion image) based on a change 
Regarding claim 43, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the network condition (available bandwidth) comprises an available bandwidth or communication speed of the specific one of the one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0042-0047], wherein available bandwidth of the wireless network is determined).
Regarding claim 44, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the network condition comprises a traffic status (bandwidth status) of the specific one of the one or more communication networks (Roustaei, figs. 5-8, par [0042-0047], wherein bandwidth status of the wireless network is determined).
Regarding claim 45, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry comprises a processor (processor 64 and interface 66) (Roustaei, fig. 6).
Regarding claim 46, same ground of rejection as in claim 31 is applied. Additionally, Nagai discloses a non-transitory computer-readable storage medium (recording medium) on which computer readable instructions (program) are stored, the 
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a non-transitory computer-readable storage medium on which computer readable instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method by Nagai into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation allows portability and upgrade of the apparatus.
Regarding claim 47, same ground of rejection as in claim 51 is applied.
Regarding claim 51, Roustaei discloses an apparatus (imager/cellular phone device 50) for controlling transmission of image data to a communication device (another imager/cellular phone device 50) over one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0039], wherein a device 50 communicates image data over a wireless network to another device 50), comprising:
a circuitry (processor 64 and interface 66) that:
control an amount of image data (amount of image data for still image or motion image) captured by an image device (imager 61) based on a change in a network condition (a change of available bandwidth) of a specific one of the one or more communication networks (wireless network) in communicating with the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0042-0047], wherein amount of image data for still image or motion image capture by imager 61 is controlled based on a change of available bandwidth of the wireless network in communicating with another imager/cellular phone device 50).

On the other hand, in the same endeavor, Nagai discloses one or more circuitry (video encoder 102) that: encodes the image data captured into encoded image data (image data encoded by video encoder 102), adjusts an amount (an amount by video encoder 102) of encoding the image signal into the encoded image data based on the change in the network condition (network condition information 136) of the specific one of the one or more communication networks in communicating with the communication device (the receiving device on the other end of the network), and determines the network condition (network condition information 136) based on a response signal (network information 134) from the communication device (the receiving device on the other end of the network), wherein the amount (the amount by video encoder 102) of encoding is performed by adjusting one of image quality or encoding rate (encoding rate) of the encoded image data. (Nagai, figs. 1, 2, par [0052-0056], wherein video encoder 102 encodes and adjusts image data with an encoding rate based on network condition information 136 and network information 134).

Regarding claim 54, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai does not disclose
the network condition comprises an available bandwidth condition of the specific one of the one or more networks (Roustaei, figs. 7-8, par [0042-0047], wherein).
Regarding claim 55, same ground of rejection as in claim 47 is applied. Additionally, Nagai discloses a non-transitory computer-readable storage medium (recording medium) on which computer readable instructions (program) are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method (Nagai, par [0140]).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a non-transitory computer-readable storage medium on which computer readable instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method by .
Claim(s) 48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Fujino (US 2002/0191082 to Fujino et al).
Regarding claim 48, same ground of rejection as in claim 52 is applied.
Regarding claim 52, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose both image quality and encoding rate are adjusted in order to adjust the amount of encoding.
On the other hand, in the same endeavor, Fujino discloses both image quality (image resolution) and encoding rate (reduction ratio E) are adjusted in order to adjust the amount of encoding (Fujino, figs. 12, 14, par [0092-0097], claims 29, 33 wherein the amount corresponding to reduction ratio is adjusted based on higher resolution mxn to 640x480 or reduction ratio E).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Fujino into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation transmits camera image data to a network, and pertains to a camera system suitable for remote monitoring (Fujino, par [0002]).

Claims 49 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Nagao (US 2003/0043272).
Regarding claim 49, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses the network condition (available bandwidth) (Roustaei, figs. 5-8, par [0042-0047], wherein available bandwidth for communicating with another imager/cellular phone device 50 is determined).
However, Roustaei and Nagai do not disclose a communication speed of the specific one of the one or more networks.
On the other hand, in the same endeavor, Nagao discloses a communication speed (baud rate) of the specific one of the one or more networks (various networks) (Nagao, figs. 10-12, par [0076-0079], wherein baud rates of various networks are determined).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a communication speed of the specific one of the one or more networks by Nagao into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation provides efficient data transfer.
Regarding claim 53, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose an amount of encoding is based on a change in a communication speed of the specific one of the one or more networks.

Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate an amount of encoding is based on a change in a communication speed of the specific one of the one or more networks by Nagao into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation provides efficient data transfer.
Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Itoh (US 2002/0071052).
Regarding claim 56, same ground of rejection as in claim 57 is applied.
Regarding claim 57, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose the circuitry determines the network condition based on how long it takes to receive the response signal from the communication device.
On the other hand, in the same endeavor, Itoh discloses the circuitry (part 101) determines the network condition (bandwidth availability) based on how long (propagation delay time) it takes to receive the response signal (response signal in transmission status report) from the communication device (receiving terminal 11) (Itoh, figs. 1, 3, par [0031], wherein part 110 determines bandwidth availability based on 
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Itoh into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation achieves a transmission rate control that adapts to changes in available transmission bandwidth (Itoh, par [0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN H LE/Examiner, Art Unit 2697         

/LIN YE/Supervisory Patent Examiner, Art Unit 2697